Order entered July 31, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00124-CR
                                      No. 05-18-00125-CR

                           CHRISTON DIOR CONNER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-56395-M & F17-56396-M

                                            ORDER
       The reporter’s record in the above appeals was due April 3, 2018. When it was not filed,

we notified court reporter Belinda Baraka by postcard dated June 6, 2018 and directed her to file,

by July 6, 2018, (1) the reporter’s record, (2) written verification that no hearings were recorded,

or (3) written verification that appellant had not requested the reporter’s record. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Baraka. We

note that the clerk’s record has been filed. The record reflects appellant is indigent and that

appointed counsel submitted a written request for the reporter’s record on February 9, 2018.

       We ORDER court reporter Belinda Baraka to file, WITHIN FIFTEEN DAYS of the

date of this order, the complete reporter’s record in these appeals. Ms. Baraka is cautioned that
the failure to do so will result in the Court taking whatever action it deems appropriate to ensure

that these appeals proceed in a more timely fashion, which may include ordering that Ms. Baraka

not sit as a court reporter until the reporter’s record in the appeals is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.

        .


                                                         /s/     LANA MYERS
                                                                 JUSTICE